DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see page 6, filed on August 24, 2022, with respect to the use of relative terms have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph rejections of claims 1-5, 9, 10, 12, 13, 16, and 21 have been withdrawn. 
Applicant’s arguments, see pages 6-8, filed on August 24, 2022, with respect to the prior art combination of Slachnuylders and Moody have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 103 rejection of claims 1-14, 16, 18, 21, and 25-27 has been withdrawn. 
Applicant’s arguments, see pages 8 and 9, filed on August 24, 2022, with respect to Nair have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 103 rejection of claims 1-14, 16, 18, 21, and 25-27 has been withdrawn. 
Allowable Subject Matter
Claims 1-14, 16, 18, 21, and 25-27 are allowed. 
The following is an examiner’s statement of reasons for allowance. 
The prior art of record, taken alone or in combination, does not teach or suggest a runner for a hydraulic turbine as recited by independent claim 1, wherein: 
each blade of a plurality of blades comprises a leading edge that is arc-shaped when viewed along an axis of the hub; and 
a ratio of a thickness of the leading edge to a diameter of the runner, tLE/Dt, is greater than 0.06. 
The prior art of record, taken alone or in combination, does not teach or suggest a runner for a hydraulic turbine as recited by independent claim 21, wherein: 
each blade of a plurality of blades comprises a leading edge having a concave curvature relative to a radial axis of the runner; and 
a ratio of a thickness of the leading edge to a diameter of the runner, tLE/Dt, is greater than 0.06. 
Moreover, it would have not been an obvious matter of design choice to make a blade having an arc shaped leading edge having the claimed thickness ratio of the claimed value without extensive experimentation.  It is clear to the examiner that the shapes, ranges, and values claimed are clearly solving the problems stated by the inventor serve very particular purposes.  Therefore, it is clear that the invention performs better than similar devices under the general conditions expressed in the specification. 
Dependent claims 2-14, 16, 18, and 25-27 are considered allowable due to their respective dependence on allowed independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record in the Notice of References Cited (PTO-892) and not relied upon is considered pertinent to applicant’s disclosure.  They are the result of a search that includes the inventive concept and are considered pertinent to significant unclaimed features of the disclosed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        September 6, 2022